                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 119-1 Filed 04/15/21 Page 1 of 2 Page ID
                                                                                                                                               #:1935


                                                                                                               1   ALAN J. KESSEL, Bar No. 130707
                                                                                                                   alan.kessel @troutman.com
                                                                                                               2   JEFFREY M. GOLDMAN, Bar No. 233840
                                                                                                                   jeffrey.goldman@troutman.com
                                                                                                               3   KEVIN A. CRISP, Bar No. 261023
                                                                                                                   kevin.crisp@troutman.com
                                                                                                               4   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                   lauren.grochow@troutman.com
                                                                                                               5   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                   5 Park Plaza, Suite 1400
                                                                                                               6   Irvine, CA 92614-2545
                                                                                                                   Telephone: 949.622.2700
                                                                                                               7   Facsimile: 949.622.2739
                                                                                                               8   Attorneys for Defendants
                                                                                                                   SMART KING LTD., JIAWEI WANG, and
                                                                                                               9   CHAOYING DENG and Defendant and
                                                                                                                   Counterclaimant FARADAY&FUTURE INC.
                                                                                                              10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11                         UNITED STATES DISTRICT COURT
                                                                                                              12                        CENTRAL DISTRICT OF CALIFORNIA
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13                                  WESTERN DIVISION
                                                                                                              14
                                                                                                              15   HONG LIU,                                  Case No. 2:20-cv-08035-SVW-JPR
                                                                                                              16                   Plaintiff,                 Honorable Stephen V. Wilson
                                                                                                              17           v.                                 DECLARATION OF KEVIN A.
                                                                                                                                                              CRISP IN SUPPORT JOINT
                                                                                                              18   FARADAY&FUTURE INC.,                       STIPULATION RE DISCOVERY
                                                                                                                   SMART KING LTD., JIAWEI                    AND PRE-TRIAL DATES UNDER
                                                                                                              19   WANG, and CHAOYING DENG,                   CIVIL TRIAL PREPARATION
                                                                                                                                                              ORDER (DKT. NO. 87)
                                                                                                              20                   Defendants.
                                                                                                              21
                                                                                                                   AND RELATED COUNTERCLAIM.
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   115271018
                                                                                                                   DECLARATION OF KEVIN A. CRISP IN SUPPORT JOINT STIPULATION RE DISCOVERY AND PRE-TRIAL
                                                                                                                                       DATES UNDER CIVIL TRIAL PREPARATION ORDER
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 119-1 Filed 04/15/21 Page 2 of 2 Page ID
                                                                                                                                               #:1936


                                                                                                               1       I, Kevin A. Crisp, declare as follows:
                                                                                                               2           1.    I am a partner with the law firm of Troutman Pepper Hamilton Sanders
                                                                                                               3   LLP, counsel for Defendant Smart King Ltd., Chaoying Deng, and Jiawei Wang, and
                                                                                                               4   Defendant and Counterclaimant Faraday&Future Inc. (collectively “Defendants”).
                                                                                                               5   I have personal knowledge as to all matters set forth herein, and if called to testify as
                                                                                                               6   a witness, I could and would do so. I submit this declaration in support of the Joint
                                                                                                               7   Stipulation Regarding Discovery and Pre-Trial Dates Under Civil Trial Preparation
                                                                                                               8   Order (Dkt. No. 87).
                                                                                                               9           2.    On April 15, 2021 a hearing was held before Magistrate Judge
                                                                                                              10   Rosenbluth regarding Defendant’s Motion to Compel Plaintiff Hong Liu’s Reponses
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   and Production to Defendants Requests for Production, Set One. During that hearing,
                                                                                                              12   the parties discussed with Judge Rosenbluth that a significant dispute has arisen
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   between the Parties relating to the applicability and scope of the attorney-client
                                                                                                              14   privilege and attorney work product doctrine in this case, which the Parties agree
                                                                                                              15   should be resolved before proceeding with the approximately ten depositions that are
                                                                                                              16   currently scheduled to occur before the April 23, 2021 fact discovery deadline. Judge
                                                                                                              17   Rosenbluth has granted expedited briefing on this privilege issue, but indicated that
                                                                                                              18   her schedule is such that she will not be able to resolve this issue until April 23 at the
                                                                                                              19   earliest.    Under the circumstances, the parties have agreed to reschedule the
                                                                                                              20   approximately ten depositions that had been scheduled to occur on or before April
                                                                                                              21   23. A true and correct copy of the order reflecting Judge Rosenbluth’s ruling,
                                                                                                              22   including the expedited briefing schedule (Dkt. No. 118) is attached hereto as
                                                                                                              23   Exhibit 1. As a result, additional time is needed to complete these approximately
                                                                                                              24   ten depositions. Under the circumstances, the Parties respectfully submit these facts
                                                                                                              25   as good cause for the three week extension requested herein.
                                                                                                              26           I declare under penalty of perjury that the foregoing is true and correct.
                                                                                                              27   Executed on April 15, 2021 at Ladera Ranch, California.
                                                                                                                                                        /s/ Kevin A. Crisp
                                                                                                              28                                              Kevin A. Crisp
                                                                                                                   115271018                                  -1-
                                                                                                                      DECLARATION OF KEVIN A. CRISP IN SUPPORT JOINT STIPULATION RE DISCOVERY AND PRE-
                                                                                                                                    TRIAL DATES UNDER CIVIL TRIAL PREPARATION ORDER
